[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR MODIFICATION
The parties were divorced on May 25, 1984. The dissolution judgment ended the marriage which began on September 2, 1959, and produced three children (who are now each over thirty years of age).
The Judgment awarded the Plaintiff $1,000 a month periodic alimony and $120,000 in lump sum alimony in ten equal CT Page 4487 installments commencing June 1, 1985. The last payment was received by Plaintiff in June of 1994.
Plaintiff now seeks an increase in her periodic alimony based on a substantial change of circumstances in the Defendant's income.
Defendant's income at the time of trial was approximately $42,000. The Defendant was and remains a real estate developer. His current gross income exceeds $500,000. His net weekly income exceeds $250,000. There has been a substantial change of circumstances.
Plaintiff is 60 years of age and enjoys good health. Despite the Judgment's requiring Defendant to assist her in obtaining further education she has not developed job skills and has been unemployed for more than a year. For ten years until 1995 she managed a hospital thrift shop, with employment income of $16,000 annually.
Plaintiff in the divorce received the family home mortgage free and lived modestly and without incurring debt on the alimony, lump sum alimony payments and employment income.
The Defendant has had open heart surgery in 1984 and 1994. He appears to be at the peak of his earning capacity, and reasonably anticipates significant decreases in income prospectively.
The parties separated in 1976 and have had essentially no communication over the intervening twenty years. Defendant has faithfully met his obligations while separated and divorced. He feels no further obligation to Plaintiff.
Plaintiff asks the Court to award her $1,500 a week alimony; which would in effect make her a partner in Defendant's extraordinary success since the dissolution.
Plaintiff will be eligible for social security benefits on her sixty-second birthday on February 10, 1998 with full benefits at age 65 on February 10, 2001.
The motion to modify is granted retroactive to July 1, 1995. The alimony amount for the period from July 1, 1995 through and including February 2001 shall be $2,000 per month. Alimony shall revert to $1,000 per month on March 1, 2001. CT Page 4488
The Plaintiff is also awarded reasonable attorneys' fees and expert fees less the advance paid by the Defendant towards such expenses.
McWeeny, J.